EXHIBIT 10.2



 


SANDISK CORPORATION
NOTICE OF GRANT OF STOCK OPTION




Notice is hereby given of the grant of a stock option (the “Option”) to purchase
shares of the Common Stock of SanDisk Corporation (the “Corporation”). This
Notice of Grant of Stock Option (“Notice”) is to be read in conjunction with the
Grant Summary provided to you electronically, and the Grant Summary is made part
of this Notice.


Exercise Schedule: Unless otherwise indicated by the Corporation in a separate
written notice, twenty-five percent (25%) of the Option Shares shall generally
vest and become exercisable upon Optionee’s completion of one (1) year of
Service measured from the Vesting Commencement Date and the remaining
seventy-five percent (75%) of the Option Shares shall generally vest and become
exercisable in successive equal quarterly installments, over Optionee’s period
of continued Service measured from the first anniversary of the Vesting
Commencement Date. In most instances, the Vesting Commencement Date is the same
as the Grant/Award Date shown in the Grant Summary. The Optionee will be
provided with a separate written notice if the Vesting Commencement Date is
different than the Grant/Award Date. In no event shall the Option vest or become
exercisable for any additional Option Shares following Optionee’s cessation of
Service, except to the extent (if any) specifically authorized by the Plan
Administrator pursuant to an express written agreement with the Optionee. The
number and class of Option Shares for which the Option shall become exercisable
on any particular installment date shall be appropriately adjusted to reflect
any change made to the Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration.


Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the SanDisk Corporation 2013 Stock Incentive Plan,
as amended (the “Plan”). Optionee further agrees to be bound by the terms of the
Plan and the terms of the Option as set forth in the Global Stock Option
Agreement and any country-specific appendix thereto (the “Option Agreement”).
The Option Agreement and any country-specific appendix thereto are posted at and
are available for downloading at that site at [insert updated Sprocket link].


The official prospectus version 2013.1 for the Plan is also posted at [insert
updated Sprocket link] and may be downloaded from that site.


Optionee should print out a copy of both Option Agreement (including any
country-specific appendix) and Prospectus Version 2013.1 for his or her personal
records. A hard copy of the Plan, the Option Agreement (including any
county-specific appendix) and the Prospectus Version 2013.1 may also be obtained
upon request made to the Corporate Secretary at the Corporation’s principal
offices.


Employment at Will. Nothing in this Notice or in the Option Agreement (including
any country-specific appendix) or the Plan shall confer upon Optionee any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.


Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice, the Option Agreement or the Plan.










